Title: Enclosure III: Extracts from Jefferson’s Draft Report on Commerce: Great Britain, 13 February 1793
From: Jefferson, Thomas
To: Foreign Ministers


IIIGreat Britain

Great Britain receives our Pot and Pearl Ashes free, while those of other Nations pay a duty of 2s/3d the Kental. There is an equal distinction in favor of our Bar-iron; of which Article, however, we do not produce enough for our own use. Woods are free, from us, whilst they pay some small duty from other Countries. Indigo and Flaxseed are free, from all Countries. Our Tar and Pitch pay 11d. sterling the Barrel. From other alien Countries they pay about a penny and a third more.
Our Tobacco, for their own Consumption, pays ⅓ Sterling the pound, custom and Excise, besides heavy expenses of collection; and rice, in the same case, pays 7/4 sterling the hundred-weight, which, rendering it too dear as an Article of common food, it is consequently used in very small quantity.
Our salted fish, and other salted provisions, except Bacon, are prohibited. Bacon and whale oils are under prohibitory duties: so are our Grains, Meals, and Bread, as to internal Consumption, unless in times of such scarcity as may raise the Price of wheat to 50/. sterling the quarter; and other Grains and meals in proportion.
Our Ships, though purchased and navigated by their own Subjects, are not permitted to be used; even in their trade with us.
While the Vessels of other nations are secured by standing Laws, which cannot be altered but by the concurrent will of the three Branches of the British legislature, in carrying thither any produce or manufacture of the Country to which they belong, which may be lawfully carried in any Vessels, ours, with the same prohibition of what is foreign, are further prohibited by a standing law (12. Car. 2. 18. §. 3.) from carrying thither all and any of our domestic productions and manufactures. A subsequent Act, indeed, has authorized their Executive to permit the carriage of our own productions in our own bottoms, at it’s sole discretion: and the permission has been given from year to year by Proclamation; but subject every moment to be withdrawn on that single Will, in which event, our Vessels having any thing on board, stand interdicted from the Entry of all british ports. The disadvantage of a tenure, which may be so suddenly discontinued, was experienced by our merchants on a late occasion, when an official notification that this law would be strictly enforced, gave them just apprehensions for the fate of their Vessels and cargoes dispatched or destined to the Ports of Great Britain. It was privately believed, indeed, that the Order of that Court went further than their intention, and  so we were, afterwards, officially informed: but the embarrassments of the moment were real and great, and the possibility of their renewal lays our commerce to that Country under the same species of discouragement, as to other Countries, where it is regulated by a single Legislator: and the distinction is too remarkable not to be noticed, that our navigation is excluded from the security of fixed Laws, while that security is given to the navigation of others.
Our Vessels pay in their ports 1/9 Sterling per ton, light and Trinity dues, more than is paid by British Ships, except in the port of London, where they pay the same as British.
The greater part of what they receive from us, is re-exported to other Countries, under the useless charges of an intermediate deposite and double Voyage.
From Tables published in England, and composed, as is said, from the Books of their Custom houses, it appears that of the Indigo imported there in the Years 1773, –4. –5, one third was re-exported, and from a document of Authority, we learn that of the Rice and Tobacco imported there before the War, four fifths were re-exported. We are assured, indeed, that the Quantities sent thither for re-exportation since the war, are considerably diminished: Yet less so than reason and national interest would dictate. The whole of our Grain is re-exported, when wheat is below 50/. the Quarter, and other Grains in proportion.
Great Britain admits in her Islands our Vegetables, Live Provisions, Horses, Wood, Tar, Pitch and Turpentine, Rice, and Bread-stuff, by a Proclamation of her Executive limited always to the term of a Year but hitherto renewed from Year to Year. She prohibits our salted fish and other salted Provisions. She does not permit our Vessels to carry thither our own produce. Her Vessels alone, may take it from us, and bring in exchange, Rum, Molasses, Sugar, Coffee, Cocoa-nuts, Ginger, and Pimento. There are, indeed, some freedoms in the Island of Dominica, but under such circumstances as to be little used by us. In the British Continental Colonies, and in Newfoundland, all our productions are prohibited, and our vessels forbidden to enter their ports. Their Governors, however, in times of distress, have power to permit a temporary importation of certain Articles, in their own Bottoms, but not in ours.
Our citizens cannot reside as merchants or Factors within any of the British Plantations, this being expressly prohibited by the same Statute of 12. Car. 2. c. 18. commonly called their navigation act.
